Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2019 and 04/30/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.	

Election/Restrictions
Applicant's election with traverse of claims 8-20 in the reply filed on 08/02/2021 is acknowledged.  The traversal is on the grounds that subject matter has substantial overlap.  This is found persuasive.
The requirement for election is withdrawn.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0080] line 2, “FIG. 8” should be –FIG. 5--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasenour (US7852179B2).
Regarding claim 1, Hasenour teaches a system (i.e. relay operating mechanism 10) (figs. 2-5), comprising: a single-pole switching device (column 3 lines 35-39, two-pole relay configuration is merely exemplary, and that more or less poles may be controlled using the operating mechanism 10), comprising: an armature (i.e. armature 16) (fig.2) configured to move between a first position (column 3 line 18, forward position) that electrically couples (column 3 lines 19-22, When driven to the forward position, the moveable contact springs 20 engage with stationary contact springs 26 at contact tips 22, 24) a first contact (i.e. contact tip 22) (fig.2) to a second contact (i.e. contact tip 24) (fig.2) and a second position (column 3 line 18, return position) that electrically uncouples the first contact from the second contact (column 3 lines 
Regarding claim 3, Hasenour teaches the system of claim 1, wherein the indication is indicative of the armature moving from the first position to the second position (column 3 lines 8-11, relay coil 14 energized state).
Regarding claim 4, Hasenour teaches the system of claim 1, wherein the gap distance is determined based on one or more electrical properties associated with the first contact and the 
Regarding claim 5, Hasenour teaches the system of claim 4, wherein the one or more electrical properties comprise a current (claim 20, electrical continuity sensor for sensing electrical current), a voltage, or both.
Regarding claim 7, Hasenour teaches the system of claim 1, wherein the arm is coupled to the armature (implicit, as seen in figs.2 and 5, arm 82 is coupled to armature 16 via contact springs 26, 20 and pusher 18).
Regarding claim 8, Hasenour teaches a control system (i.e. relay operating mechanism 10) (figs. 2-5) (also refer to column 3 line 30, control circuit), comprising a processor (column 7 lines 48-52, The initial contact may be determined, for example, by providing an electrical continuity sensing between the overtravel adjustment fixture 80 and external terminals 42) configured to: receive an indication (column 4 line 41, after contacts 20, 24 make initial contact) that an armature (i.e. armature 16) (fig.2) is in a first position (i.e. predetermined gap spacing 44) (fig.2) (also refer to column 3 line 18, return position), wherein the armature is configured (column 3 lines 17-19, armature 16 moves linearly, to a forward position and return position, in response to the actuation force generated by the solenoid) to move a first contact (i.e. contact tip 22) (fig.2) between the first position that electrically uncouples (column 3 lines 19-22, When driven to the forward position, the moveable contact springs 20 engage with stationary contact springs 26 at contact tips 22, 24) (implicit that return position uncouples contact tips 22,24) the first contact from a second contact (i.e. contact tip 24) (fig.2) and a second position (column 3 line 18, forward position) that electrically couples the first contact to the second contact 
Regarding claim 9, Hasenour teaches the control system of claim 8, wherein the indication is indicative of the armature remaining in the first position until a close operation is performed (column 3 lines 8-11, relay coil 14 energized state).
Regarding claim 12, Hasenour teaches the control system of claim 8, wherein the arm is coupled to the armature (implicit, as seen in figs.2 and 5, arm 82 is coupled to armature 16 via contact springs 26, 20 and pusher 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasenour (US7852179B2) and further in view of Lund (US4084120A).
Regarding claim 2, Hasenour teaches the system of claim 1. 
Hasenour does not teach the system, wherein the actuator comprises a stepper motor.
Lund teaches in a similar field of endeavor of actuator control system for controlling the positioning of a valve device, that it is conventional to have an actuator (i.e. actuator 13) (fig.4) that comprises a stepper motor (i.e. motor 11) (fig.4) (also refer to column 6 line 53, stepping operation of the synchronous motor 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the actuator comprising stepper motor in Hasenour, as taught by Lund, as it provides the advantage of accurate control and longer life of the regulated elements.
Regarding claim 13, Hasenour teaches the control system of claim 8. 
Hasenour does not teach the control system, wherein the actuator comprises a stepper motor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the actuator comprising stepper motor in Hasenour, as taught by Lund, as it provides the advantage of accurate control and longer life of the regulated elements.

Allowable Subject Matter
Claims 6, 10-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Claims 6 and 11 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations, especially “the gap distance corresponds to a distance between the first contact and the second contact that prevents a restrike from occurring after the armature moves from the second position to the first position.”
Claim 10 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations, especially “control system, wherein the gap distance is associated with minimizing an amount of bounces.”
Claim 14 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations, especially “the gap distance is determined based on a relationship between one or more gap distances between the first contact and the second contact and one or more respective expected number of bounces between the first contact and the second contact.”

The following is a statement of reasons for the indication of allowable subject matter:
Prior art Hasenour (US7852179B2), Nishhira (US5821642A), Woods (US3243546A), Euler (US3495200A) and Connell (WO2006035235A1) have been found to be the closest prior art.
Regarding claim 6, Hasenour teaches the system of claim 1.
Hasenour does not teach the system, wherein the gap distance corresponds to a distance between the first contact and the second contact that prevents a restrike from occurring after the armature moves from the first position to the second position.
None of the above prior art disclose restrike prevention, especially a control system, wherein the gap distance corresponds to a distance between the first contact and the second contact that prevents a restrike from occurring after the armature moves from the first position to the second position.
Regarding claim 10, Hasenour teaches the control system of claim 8.
Hasenour does not teach the control system, wherein the gap distance is associated with minimizing an amount of bounces between the first contact and the second contact after a close operation is performed.

Woods teaches in a similar field of endeavor of electrical switching device having minimal contact bounce, that it is conventional to have a spring (i.e. spring 35) (fig.4) that presses on a movable contact arm (i.e. resilient arm 13) (fig.4) thereby damping contact bounce (column 1 lines 65-68).
Euler teaches in a similar field of endeavor of electromagnetic relay, that it is conventional to have a relay with a first contact (i.e. contact 60) (fig.2) and a second contact (i.e. contact 62) (fig.2) with adjustable air gap (i.e. adjustable screw 20) (fig.2).
Connell teaches in a similar field of endeavor of electrical contactor for switching systems that it is conventional to have a relay (i.e. contactor) (fig.11) with reverse H armature rotary actuator (i.e. actuator 220) (fig.11) reduces bounce at the last contact closure (page 12 lines 16-19 and lines 25-28).
However, Hasenour, Nishhira, Woods, Euler and Connell do not disclose a control system comprising a processor, wherein the gap distance is associated with minimizing an amount of bounces.
Regarding claim 11, Hasenour teaches the control system of claim 8.
Hasenour does not teach the control system, wherein the gap distance corresponds to a distance between the first contact and the second contact that prevents a restrike from occurring after the armature moves from the second position to the first position.
None of the above prior art disclose restrike prevention, especially a control system, wherein the gap distance corresponds to a distance between the first contact and the second contact that prevents a restrike from occurring after the armature moves from the second position to the first position.
Regarding claim 14, Hasenour teaches the control system of claim 8.
However, Hasenour, Nishhira, Woods, Euler and Connell do not disclose a control system comprising a processor, wherein the gap distance is determined based on a relationship between one or more gap distances between the first contact and the second contact and one or more respective expected number of bounces between the first contact and the second contact.
Regarding claim 15, the claim is allowable for the same reasons as stated in claim 11 and claim 14.
Claims 16-20 are allowed based on their dependency on claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bock (US20160134210A1) (fig.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        11/30/2021

/KEVIN J COMBER/Primary Examiner, Art Unit 2839